Opinion by
Tilson, J.
In accordance with stipulation of counsel Normandy laces similar to those involved in Amrein v. United States (T. D. 49551), window curtains like those passed upon in Billwiler v. United States (T. D. 44911), silk veils similar to those involved in United States v. Ramig (17 C. C. P. A. 365, T. D. 43809), and filet articles similar to the merchandise covered by United States v. Jabara (22 id. 77, T. D. 47065) were held dutiable at 75 percent under paragraph 1430 as claimed.